Citation Nr: 0903603	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  04-33 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for Type II diabetes 
mellitus, to include as secondary to herbicide exposure 
and to service-connected low back and/or hypertension 
disabilities.  

2.	Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
low back and/or hypertension disabilities.

3.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.	Entitlement to a rating in excess of 20 percent for a low 
back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1975 to June 1979.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an October 2002 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, 
denied service connection for PTSD and an increased rating 
for the veteran's service-connected low back disability, from 
a November 2005 rating decision that, in pertinent part, 
denied service connection for erectile dysfunction, and from 
a January 2006 rating decision that denied service connection 
for Type II diabetes mellitus.  

In July 2004, an informal conference was held before a 
Decision Review Officer (DRO) at the RO.  In October 2008, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the veteran's 
claims file.  Additional evidence was submitted with a waiver 
of initial agency of original jurisdiction (AOJ) 
consideration at the Travel Board hearing.

The veteran had also initiated appeals of the denials of an 
increased rating for his service-connected dyspepsia and 
hypertension disabilities.  However, in his June 2006 VA Form 
9, substantive appeal, he stated he was appealing only the 
matters of service connection for Type II diabetes mellitus 
and erectile dysfunction.  38 C.F.R. § 20.202 (2008).  
Consequently, the matters of an increased rating for 
dyspepsia and hypertension are not before the Board.  
[Notably, in January 2008, the veteran requested an increased 
rating in these matters.  An August 2008 rating decision 
denied an increased rating for dyspepsia and hypertension.]

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for PTSD and 
an increased rating for a low back disability are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.  


FINDINGS OF FACT

1. The veteran did not serve in Vietnam during the Vietnam 
Era, and is not shown to have been exposed to an herbicide 
agent (to include Agent Orange) during service.  

2. The veteran's Type II diabetes mellitus was not manifested 
in service or in the first postservice year, is not shown to 
be related to his service, and is not shown to have been 
caused by or aggravated by his service-connected low back 
and/or hypertension disabilities.  

3. The veteran's current erectile dysfunction disability is 
not shown to be related to his service or an injury therein; 
the preponderance of the evidence is against a finding that 
it was caused by or aggravated by his service-connected low 
back and/or hypertension disabilities.  


CONCLUSIONS OF LAW

1. Service connection for diabetes mellitus, to include as 
secondary to herbicide exposure and to service-connected 
disabilities of the low back and hypertension, is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1116, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2008).
2. Service connection for erectile dysfunction, to include as 
secondary to service-connected disabilities of the low back 
and hypertension, is not warranted.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claims prior their initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  August 2005, November 2005, and September 2005 
letters explained the evidence necessary to substantiate his 
claims, the evidence VA was responsible for providing, and 
the evidence he was responsible for providing.  He has had 
ample opportunity to respond/supplement the record, and is 
not prejudiced by any technical notice deficiency (including 
in timing) that may have occurred earlier in the process.  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), a March 2006 letter informed the veteran of 
disability rating and effective date criteria.  The claim was 
readjudicated after all critical notice was issued, and 
development sought by the Board was completed.  See June 2008 
Supplemental Statement of the Case (SSOC).  The veteran is 
not prejudiced by this process, and it is not alleged 
otherwise.

The veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO arranged for a diabetes mellitus VA 
examination in July 2007 and March 2008, and an erectile 
dysfunction examination in July 2007.  The veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. §  3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Secondary service connection is also warranted where a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Briefly, 
the threshold legal requirements for a successful secondary 
service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; 
(2) a disability for which service connection has been 
established; and (3) competent evidence of a nexus between 
the two (i.e., that the service connected disability caused 
or aggravated, see Allen v. Brown, 7 Vet. App. 439, the 
nonservice-connected disability).  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Type II Diabetes Mellitus

Certain chronic diseases (including diabetes mellitus) may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year. 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

At the outset, it is noteworthy that it is neither shown, nor 
alleged, that the veteran served in Vietnam during the 
Vietnam Era or in a Korean unit exposed to herbicide agents 
(and was thus exposed to any herbicide agents, including 
Agent Orange).  Consequently, his claim of service connection 
for Type II diabetes mellitus does not fall within the 
purview of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (which 
provides for establishing service connection for diseases, 
including diabetes mellitus, on a presumptive basis for 
veterans who served in Vietnam).  

Under Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994), 
the veteran may still establish service connection for 
diabetes as due to herbicide exposure with proof of direct 
causation.  Although it was contended in his October 2005 
informal claim that his Type II diabetes mellitus was due to 
Agent Orange exposure, he has not submitted any medical or 
textual evidence showing that he was thus exposed.  There is 
also no evidence, nor has it been alleged, that Type II 
diabetes mellitus manifested during service or in the 
veteran's first postservice year.  Significantly, his STRs, 
including his June 1979 service separation examination 
report, are silent for any complaints, findings, treatment or 
diagnosis relating to diabetes mellitus.  Consequently, 
service connection for diabetes mellitus on the basis that it 
became manifest in service and persisted, or on a presumptive 
basis (as a chronic disease under 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309) is not warranted.

Given these circumstances, to establish service connection, 
the veteran must show affirmatively that his current disease 
is related to his active service, or is due to a service-
connected disability.  In addition to a direct service 
connection claim, the veteran has alleged that his Type II 
diabetes mellitus is due to his service-connected low back 
and/or hypertension disabilities; specifically, that the 
medications he takes for those disabilities have caused him 
to gain an excessive amount of weight, leading to the 
diagnosis of Type II diabetes mellitus.  

Postservice VA outpatient treatment records show that Type II 
diabetes mellitus was first diagnosed in 2004, 25 years after 
service.  Such a lengthy time interval between service and 
the earliest postservice clinical documentation of the 
disability is of itself a factor for consideration against a 
finding that the Type II diabetes mellitus is related to the 
veteran's service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (in a claim alleging that a disability was 
aggravated by service).

There is also no competent (medical) evidence in the record 
of a possible nexus between the veteran's Type II diabetes 
mellitus and his service, or between his Type II diabetes 
mellitus and his service-connected disabilities of the low 
back and hypertension.  VA outpatient treatment records only 
note the diagnosis of diabetes mellitus and report treatment 
of such disease; there is nothing in the records that 
suggests the veteran's Type II diabetes mellitus may be 
related to his service or to his service-connected 
disabilities.  Consequently, the only competent (medical) 
evidence of record that specifically addresses the matter of 
a nexus between the veteran's diabetes mellitus and his 
service-connected disabilities are the reports of the July 
2007 and March 2008 VA examinations.  

On July 2007 VA examination, it was noted that Type II 
diabetes mellitus was diagnosed in 2005.  The examiner also 
observed that prior to the veteran's use of medication for 
his low back and hypertension, his weight in 2002 and 2003 
were 228 pounds and 239 pounds, respectively.  His weight in 
May 2007 was 274 pounds, and 278 pounds at the time of the 
examination.  Type II diabetes mellitus and morbid obesity 
were diagnosed.  After reviewing the claims file and 
examining the veteran, the examiner opined, "Veteran has 
been gaining weight relentlessly since joining Temple VA in 
2002, prior to medications prescribed for low back pain, 
specifically Gabapenting (which is the medication blamed by 
the veteran for weight gain).  Veteran's obesity not related 
to medications for low back condition."  On March 2008 VA 
examination, it was noted that diabetes mellitus was 
diagnosed in 2004 and hypertension in 2002, and that the 
veteran was on multiple medications for his hypertension and 
low back pain without a history of stroke or heart attack.  
After a review of the claims file and examination of the 
veteran, the examiner opined, "Diabetes mellitus type 2 less 
likely than not related to [his] current medications for his 
hypertension and back pain.  Research of the medical 
literature finds no evidence of his medications and back pain 
as being the cause of diabetes mellitus."  As these opinion 
were by a physician (July 2007 VA examiner) and a certified 
physician assistant (March 2008 VA examiner) (who would be 
qualified to provide them), were based on a review of the 
record, and included explanations of the rationale for the 
opinions, they have substantial probative value.  And because 
there is no competent (medical) evidence to the contrary, the 
opinions are persuasive.  

The veteran testified at the October 2008 Travel Board 
hearing that at least one of his VA physicians has indicated 
that his weight gain was due to the medications he was taking 
for his low back and hypertension disabilities, and resulted 
in his diabetes mellitus.  The Court has held that a lay 
person's account of what a physician purportedly said is too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
The veteran's own statements relating his Type II diabetes 
mellitus to service or his service-connected low back and 
hypertension disabilities are not competent evidence, as he 
is a layperson, and lacks the training to opine regarding 
medical etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's Type II diabetes mellitus is in any way related to 
his service or his service-connected disabilities of the low 
back and/or hypertension.  Accordingly, the claim must be 
denied.

Erectile Dysfunction

The evidence shows that the veteran currently has an erectile 
dysfunction.  His STRs, including his June 1975 service 
separation examination report, are silent for any complaints, 
findings, treatment, or diagnosis relating to an erectile 
dysfunction in service.  Consequently, service connection for 
an erectile dysfunction on the basis that it became manifest 
in service and persisted is not warranted.  Furthermore, 
there is no competent evidence in the record showing or 
suggesting that the veteran's current erectile dysfunction is 
somehow directly related to his service.  Significantly, the 
veteran has not argued that his erectile dysfunction is 
directly related to his service.

The veteran's theory of entitlement in this matter is one of 
secondary service connection; he alleges that his erectile 
dysfunction is due to the medications prescribed for his 
service-connected low back and hypertension disabilities.  As 
was noted above, there are three requirements that must be 
met to substantiate a claim of secondary service connection.  
Of these, VA outpatient treatment records show that an 
erectile dysfunction was diagnosed in 2003.  It is also shown 
that he is service-connected for both a low back disability 
and hypertension.  What the veteran must still show to 
substantiate his claim, is that his service-connected 
disabilities caused or aggravated his erectile dysfunction.  
He has not presented (or identified for VA to secure) any 
competent (medical) evidence in this matter.  Consequently, 
the only competent (medical) evidence of record that 
specifically addresses the matter of a nexus between the 
veteran's erectile dysfunction and his low back and 
hypertension disabilities is the July 2007 VA examination 
report.  The examiner reviewed the claims file and examined 
the veteran, and found that his medical history was 
significant for the following: a transurethral resection of 
the prostate (TURP) more than 20 years ago, Type II diabetes 
mellitus, obesity, dyslipidemia, chronic myelotic leukemia, 
cocaine and polysubstance abuse, hypertension and its 
medications, depression and its medications, and past alcohol 
use.  Based upon the foregoing, the examiner opined, 
"Veteran's [erectile dysfunction is] multifactorial, but 
specifically: TURP for benign prostatic hypertrophy, 
dyslipidemia, polysubstance abuse (crack cocaine included), 
depression and its medications, obesity, all of them 
preceding diabetes and hypertension.  Veteran's [erectile 
dysfunction] is less likely than not related to hypertension 
and its medications."   As the opinion was by a physician 
(who would be qualified to provide it), was based on a review 
of the record, and included an explanation of the rationale 
for the opinion, it has substantial probative value.  And 
because there is no competent (medical) evidence to the 
contrary, the opinion is persuasive.  The veteran's own 
statements relating his current erectile dysfunction to his 
service-connected low back and hypertension disabilities are 
not competent evidence, as he is a layperson, and lacks the 
training to opine regarding medical etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).   

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
Accordingly, it must be denied.


ORDER

Service connection for Type II diabetes mellitus, to include 
as secondary to herbicide exposure and to service-connected 
low back and/or hypertension disabilities, is denied.

Service connection for erectile dysfunction, to include as 
secondary to service-connected low back and/or hypertension 
disabilities, is denied.


REMAND

As noted and discussed above, the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and the regulations implementing 
it apply in the instant case.  After a careful review of the 
record, the Board has determined that, with respect to the 
veteran's claims of service connection for PTSD and an 
increased rating for his low back disability, he was not 
advised of VA's duties to notify and assist in their 
development prior their initial adjudication.  Notably, the 
January 2004 rating decision and July 2004 statement of the 
case indicated that the veteran was advised of the evidence 
needed to support these claims in a December 2003 letter.  
However, this letter did not provide such notice, as it 
addressed only his claims of service connection for headaches 
and hypertension, to include as secondary to low back pain, 
and an increased rating for the left big toe.  The veteran is 
prejudiced by not being provided proper VCAA notice.  The 
Board recognizes that, in accordance with Vazquez-Florez v. 
Peake, 22 Vet. App. 37, 43-44 (2008), a May 2008 letter 
provided "further information" to the veteran about the 
evidence necessary to substantiate his increased rating for a 
low back disability claim.  However, as the veteran did not 
receive initial notice in this matter, the May 2008 notice 
does not cure the technical notice deficiency made earlier.  

With respect to the veteran's claim of service connection for 
PTSD, he has provided quite specific stressor accounts from 
his time aboard the USS Coronado from November 1975 to 
December 1978.  Namely, he alleges that: (1)  his ship 
transported a unit of 37 Marines to Vatika, Greece, where 
they died in a mud slide; (2) during the evacuation of 
Americans from Lebanon in 1976, 40 or 50 tanks were pointed 
at the veteran and his ship while they were in port; and (3) 
he witnessed the suicide of a fellow sailor in or around 
February 1977.  In support of these stressor accounts, the 
veteran has submitted articles showing that the USS Coronado 
helped evacuate Americans from Lebanon and excerpts from a 
book titled, "USS Coronado (LPD-11): Mediterranean 1976," 
showing that the ship transported Marines to Vatika, Greece 
and participated in the evacuation of Americans from Lebanon.  
The book is also dedicated "in memoriam" to SN Dominick 
Trimarchi, whom the veteran claims is the sailor who 
committed suicide.  

The RO has attempted to verify the veteran's stressor 
accounts by contacting the Naval Historical Center of the 
Department of Navy regarding the alleged deaths of the 
Marines as well as the circumstances surrounding the Lebanon 
evacuation.  The Naval Historical Center responded that they 
archive command history reports and ship deck logs, which do 
not annotate individuals arriving or going ashore on a 
routine basis, and may indicate aircrafts or boats 
arriving/departing but do not list passengers by name (unless 
the individual is a very important person or high-ranking 
official).  Due to the volume of records, the Naval 
Historical Center requested that the RO narrow their request 
for records to a 2-month period.  Providing an example of the 
information that could be retrieved, they noted that the 
command history for the USS Coronado showed that the ship 
evacuated Americans from Lebanon on July 27, 1976, and 
transported them to Athens, Greece two days later.  There 
were no hostile incidents in Lebanon nor in Athens, and there 
was no record of 37 crew members dying in Greece within that 
time frame.  Significantly, the veteran has alleged that 37 
Marines (not USS Coronado crew members) died in a mud slide 
in Vatika, Greece (not Athens) in or around Easter 1976 or 
Easter 1977 (not July 1976).  As the veteran has provided 
specific timeframes for this stressor event, the RO should 
re-submit their request to the Naval Historical Center for 
verification of this alleged stressful events in service.

The RO also sought to verify the alleged suicide of Dominick 
Trimarchi by searching the Department of Defense Casualty 
Database, U.S. Military Casualty listing, and No-Quarter 
database for the name Dominick Trimarchi.  A search of the 
various databases yielded no such name recorded in any year 
since 1950.  The Board notes that the Social Security 
Administration's Death Index shows a listing for an 
individual named Dominick Trimarchi who was born in November 
1955 and died in December 1976; a social security number is 
provided.  With this additional information, the RO should 
conduct an exhaustive search, to include contacting the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, to determine whether an individual, by the name of 
Dominick Trimarchi, served aboard the USS Coronado and 
committed suicide.  

Regarding the veteran's claim for an increased rating for his 
low back disability, at the October 2008 Travel Board 
hearing, he testified that he is in constant and exhaustive 
pain due to his low back disability, and requires the use of 
pain medication at least 3 times a day with muscle relaxers.  
He experiences muscle spasms 2-3 times a month, has frequent 
incapacitating episodes, and uses a cane to assist in 
ambulation.  He states he can only walk about one block 
before requiring rest, and can travel for no more than 20 to 
30 minutes in a car.  His back pain also results in him 
having trouble sleeping.  The veteran testified that he now 
requires pain injections in his back, and continues to 
exercise as he is able in a heated pool for physical therapy.  
In light of the allegations of worsening conditions and 
medication changes another VA examination is necessary.  
38 C.F.R. § 3.327(a).

It is also noteworthy that the Court has held that "staged" 
ratings are appropriate in an increased rating claim where 
the factual findings show distinct time periods when the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 
(2007).  Thus, it is necessary to obtain any records of 
treatment the veteran received for his low back disability 
during the appeal period.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. 	With respect to his claims of 
service connection for PTSD and an 
increased rating for a low back 
disability, the RO must send the veteran a 
letter providing him the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

2. 	The RO must arrange for exhaustive 
development to complete the record, 
including: securing and reviewing deck 
logs from the Naval Historical Center for 
the USS Coronado within a 2-month period 
surrounding Easter 1976 and Easter 1977, 
and contacting the NPRC and reviewing 
other appropriate databases to determine 
if there was an individual named, Dominick 
Trimarchi, who served aboard the USS 
Coronado within the same time period as 
the veteran and committed suicide.  If 
none of the above-sought records are 
available, it should be so certified for 
the record (along with a notation 
describing the extent of the search 
conducted).  If any further development is 
deemed necessary based on evidence 
received, the RO should arrange for such 
development.  

3. 	Thereafter, if (and only if) an 
alleged stressor event in service is 
deemed verified, the RO should arrange for 
the veteran to be afforded a psychiatric 
evaluation to determine whether he has 
PTSD due to such stressor or stressors.  
His claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examination and the 
report thereof must be in accordance with 
DSM-IV.  Following examination of the 
veteran, and review of pertinent medical 
history, the examiner should (a) Identify 
the veteran's current psychiatric 
disorder.  (b) If PTSD is diagnosed, 
identify the specific stressor(s) upon 
which the diagnosis is based.  (c) If PTSD 
is not diagnosed, explain why the veteran 
does not meet the criteria for this 
diagnosis.  The examiner should explain 
the rationale for all opinions given.

4. 	The RO should arrange for the 
veteran to be examined by an orthopedic 
specialist to determine the current 
severity of his service-connected low back 
disability, and its impact on his ability 
to function.  His claims file must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
specifically measure the veteran's 
thoracolumbar spine and report the range 
of motion in degrees of forward flexion, 
extension, left and right lateral 
extension, and left and right lateral 
rotation.  If it is noted that the veteran 
is unable to perform these ranges of 
motion, it must be clarified whether this 
is based on the examiner's objective 
determination or the veteran's report.  If 
the examiner is unable to render any 
opinion requested, it should be so noted 
in the record, along with an explanation 
for why it cannot be done.  The examiner 
should provide an explanation for any 
opinion given.

5. 	The RO should then re-adjudicate 
the claims.  If either remains denied, the 
RO should issue an appropriate SSOC and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


